
	

113 S2754 IS: Lobbying and Campaign Finance Reform Act of 2014
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2754
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Bennet introduced the following bill; which was read twice and referred to the Committee on Rules and Administration
		
		A BILL
		To provide limits on bundling, to reform the lobbyist registration process, and for other
			 purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Lobbying and Campaign Finance Reform Act of 2014.2.Limitation on bundled contributions(a)In generalSection 315(a) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441) is amended by adding at
			 the end the following new paragraph:(9)For purposes of paragraph (1), any bundled contribution (as defined in	section 304(i)(8))
			 forwarded by a person described in section 304(i)(7) to a committee
			 described in section 304(i)(6) shall be treated both as a contribution
			 made by
			 the person forwarding such contribution and as a contribution made by the
			 contributor..(b)Definition of bundled contributionClause (ii) of section 304(i)(A) is amended by inserting (whether in writing or otherwise) after other means.(c)Effective date(1)In generalThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act.(2)Definition of bundled contributionThe amendment made by subsection (b) shall take effect 90 days after the date of the enactment of
			 this Act.3.Lobbyist registration reformsSection 3(10) of   the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(10)) is amended by striking contact, other than and all that follows through 3-month period. and inserting contact over a 2-year period..
		4.Ban on soliciting campaign contributions from registered lobbyistsTitle III of the Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.) is amended by adding
			 at the end the following new section:325.Solicitations of registered lobbyists(a)SenateA candidate for the office of Senator, an individual holding the office of Senator, an agent of
			 such a candidate or an individual holding such office, or an entity
			 directly or indirectly established, financed, maintained,
			 or controlled by 
			 or acting on behalf of 1 or more such candidates or individuals holding
			 such office may not solicit from any registered lobbyist funds in
			 connection with any election for the
			 office of Senator during any period in which the Senate is in session.(b)House of RepresentativesA candidate for Representative to, or Representative in, or Delegate or Resident Commissioner to,
			 the Congress, an individual holding such an office, an agent of a
			 candidate or an individual holding such an office, or an entity directly
			 or indirectly established, financed, maintained, or
			 controlled by 
			 or acting on behalf of 1 or more such candidates or individuals holding
			 such
			 an office may not solicit from any registered lobbyist funds in connection
			 with any election for 
			 Representative to, or Representative in, or Delegate or Resident
			 Commissioner to,
			 the Congress during any period in which the House of Representatives is in
			 session.(c)Registered lobbyistFor purposes of this section, the term registered lobbyist means any person who is described in subparagraph (A), (B), or (C) of section 304(i)(7).(d)Determination of when body is in sessionFor purposes of this section, the Senate or House of Representatives shall be considered to be in
			 session during any period unless such body has adjourned for, or is in
			 recess for, a period of 10 calendar days or longer..
